Filed 11/5/13 P. v. Sams CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B246511
                                                                            (Super. Ct. No. F467349)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

RICHARD JOSEPH SAMS,

     Defendant and Appellant.



                   Richard Joseph Sams pled guilty to two counts of second degree burglary
(Pen. Code, § 495)1, identity theft (§ 530.5, subd. (c)(3)), two counts of forgery of a
check (§ 470, subd. (d), §476), and possession of methamphetamine for sale. (Health &
Saf. Code, § 11377, subd. (a).) He also admitted to having served two prior prison terms.
(§ 667.5, subd. (b).) The trial court sentenced appellant to a "realignment" sentence of
five years, eight months in county jail. (§ 1170, subd. (h)(5)(B).) Execution of sentence
was suspended with respect to two years, eight months of that time, which appellant was
ordered to serve on supervised release.
                   In November 2011, law enforcement officers arrived at appellant's Grover
Beach motel room to conduct a probation search. Appellant ran from them and discarded
a bag containing 92 grams of methamphetamine. A search of the motel room disclosed


1
    All statutory references are to the Penal Code unless otherwise stated.
more drugs, cash and drug paraphernalia. In August 2012, law enforcement searched
another motel room of appellant's and found equipment used to falsify debit cards.
Officers later discovered numerous forged checks linked to appellant.
              We appointed counsel to represent appellant. After counsel's review of the
record, he filed an opening brief raising no issues. Counsel declared that he had advised
appellant of his right to file a supplemental brief within 30 days of the filing of the
opening brief. On August 26, 2013, we also advised appellant that he had 30 days in
which to personally submit any contentions he wished to raise on appeal. We have
received no supplemental brief from him. We have reviewed the entire record and are
satisfied that appellant's attorney has fully complied with his responsibilities and that no
arguable issues exist. (People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelley
(2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                          YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.
                                  John A. Trice, Judge

                       Superior Court County of San Luis Obispo

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Defendant and Appellant.


             No appearance for Respondent.